Closest Prior Art / Reasons for Allowance
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	US Pat. No. 4,237,787 (hereinafter referred to as “DIEL”) discloses a patent for an incendiary projectile that teaches a body having a core substructure that encloses a pyrotechnic payload that is designed to detonate in response to a shock wave formed upon impact with a target (i.e. without the need for any internal initiating mechanism). Where the instant claims differ from the techings of Diel is in the fact that the instant claims specifically state that the initiation of the payload is formed independent of a separate pyrotechnic composition. Diel teaches that, upon impact with a target, a pyrotechnic charge (3) positioned near the nose of the projectile ignites first. Following the ignition of this charge, the core penetrates through the target and releases a secondary pyrotechnic charge (4) “which will ignite at the previous burning composition 3 and, as well as the latter, will be conducted in the shock wave of the hard core far into the area behind the armoring.”1
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 See col. 4, ll. 10-20